Exhibit 10.144

 

THIRD AMENDMENT TO PURCHASE AND SALE CONTRACT

            This Third Amendment to Purchase and Sale Contract (this
“Amendment”) is made as of September 26, 2008, between CONCAP RIVER’S EDGE
ASSOCIATES, LTD. (“Seller”) and HAMILTON ZANZE & COMPANY(“Purchaser”).

W I T N E S S E T H:

            WHEREAS, Seller and Purchaser entered into that certain Purchase and
Sale Contract, dated as of August 18, 2008, with respect to the sale of certain
property described therein (as amended, the “Agreement”); and

            WHEREAS, Seller and Purchaser desire to amend certain provisions of
the Agreement.

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the sum of $10.00 and other good and valuable consideration, the
mutual receipt and legal sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.      Capitalized Terms.     Capitalized terms used in this Amendment shall
have the meanings given to them in the Agreement, except as expressly otherwise
defined herein.

2.      Feasibility Period.      The Feasibility Period, set forth in Section
3.1 of the Agreement, is hereby extended to September 29, 2008.

3.      Miscellaneous.           This Amendment (a)  supersedes all prior oral
or written communications and agreement between or among the parties with
respect to the subject matter hereof, and (b) may be executed in counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute a single instrument and may be delivered by facsimile
transmission, and any such facsimile transmitted Amendment shall have the same
force and effect, and be as binding, as if original signatures had been
delivered.  As modified hereby, all the terms of the Agreement are hereby
ratified and confirmed and shall continue in full force and effect.

[Signature Page to Follow]


            IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the date and year hereinabove written.

 

Seller:

 

                                                                        CONCAP
RIVER'S EDGE ASSOCIATES, LTD.,
                                                                        a Texas
limited partnership
     
                                                                             
                                                                        By:   
CONCAP CCP/IV RIVER'S EDGE PROPERTIES,
                                                                                
INC., a Texas corporation,
                                                                                
its general partner

 

                                                                                
By:  /s/Brian J. Bornhorst
                                                                                
Name:  Brian J. Bornhorst
                                                                                
Title:  Vice President

                       

 

 

Purchaser:

 

                                                                        HAMILTON
ZANZE & COMPANY,

                                                                        a
California corporation

 

                                                                        By: 
/s/Kurt Houtkooper

                                                                        Name:
 Kurt Houtkooper

Title:  CIO